Citation Nr: 1760868	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-52 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral flat foot (pes planus). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1998 to September 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the claim of entitlement to service connection for bilateral flat foot (pes planus) is requested.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the claim of entitlement to service connection for bilateral flat foot (pes planus) have been met.  38 U.S.C.   § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for the claim of entitlement to service connection for bilateral flat foot (pes planus); hence, in regards to this claim, there remain no allegations of error of fact or law for appellate consideration.  Specifically, in December 2017 written correspondence, the Veteran requested to withdraw his appeal for the claim of entitlement to service connection for bilateral flat foot (pes planus).  The Board finds that the Veteran's withdrawal of his appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal with regard to the claim of entitlement to service connection for bilateral flat foot (pes planus) is dismissed.  




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


